J-S23004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

STEPHEN E. LAW

                         Appellant                   No. 1333 EDA 2016


                 Appeal from the Order Entered April 6, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): MC-51-CR-0005716-2011


BEFORE: OLSON, SOLANO and MUSMANNO, JJ.

MEMORANDUM BY OLSON, JJ.:                      FILED SEPTEMBER 15, 2017

      Appellant, Stephen E. Law, appeals from the order entered on April 6,

2016, which denied Appellant’s petition for a writ of certiorari. We affirm.

      The trial court ably explained the underlying facts and procedural

posture of this case:

        On February 9, 2011, at approximately 11:30 p.m., Officer
        [Confesor] Nieves and his partner, Officer Palmiero, were
        patrolling in full uniform and marked vehicles in the 12 th
        District [of Philadelphia]. Officer Nieves observed Appellant
        driving a Dodge Neon, leaning down in the driver seat and
        reaching over to the passenger seat of the vehicle while
        drifting into the adjacent right lane. [The] officers initiated
        a traffic stop and Appellant stopped on signal. The officers
        observed that Appellant’s eyes were watery and bloodshot
        and that his movements were very quick.

        When the officers returned to the patrol car to conduct their
        investigation, they observed Appellant continue to lean into
        the passenger seat. Based upon Appellant’s actions and
        prior record, the officers suspected that he might be armed.
J-S23004-17


          The officers asked Appellant to step out of the car and
          observed him throw something into the dashboard. Officers
          patted Appellant down for weapons with negative results,
          and placed him in the back of the patrol car. Officers then
          searched a compartment in Appellant’s dashboard and
          recovered a Marlboro cigarette package containing two and
          a half white pills, half a blue pill[,] and a small plastic bag
          containing a green leafy substance.

          At some time during the investigation but before Appellant
          was handcuffed, Appellant stated that he smoked marijuana
          two days earlier and had taken Xanax hours earlier.
          Appellant was subsequently arrested on the scene.

                                           ...

          [The Commonwealth] charged [Appellant] with [driving
          under the influence (“DUI”), possession of a controlled
          substance, and possession of a small amount of
          marijuana.1] Appellant was also charged with a summary
          traffic offense: careless driving pursuant to [75 Pa.C.S.A.
          § 6308(a)]. . . .

          On April 13, 2011, Appellant [pleaded guilty to the
          summary traffic offense of careless driving in the
          Philadelphia Traffic Court]; the other charges were not
          adjudicated on that date. On October 19, 2015, Appellant
          moved to dismiss the three remaining misdemeanors . . . ,
          arguing that the Commonwealth was barred from
          prosecuting him under the compulsory joinder provision of
          [18 Pa.C.S.A. § 110(1)(ii)] because he had been previously
          convicted of a traffic violation in the Traffic Division. [The
          trial court] denied Appellant’s motion. . . .

          On December 3, 2015, Appellant was found guilty[, in the
          Municipal Court of Philadelphia,] of DUI, possession of a
          controlled substance, and possession of a small amount of
          marijuana and, on February 3, 2016[,] he was sentenced to
          three days to six months [in jail] and a concurrent period of
          [12 months of probation].          On April 6, 2016, [the
____________________________________________


1
    75 Pa.C.S.A. § 3802 and 35 P.S. § 780-113(a)(16) and (31), respectively.



                                           -2-
J-S23004-17


           Philadelphia Court of Common Pleas denied Appellant’s
           petition for writ of certiorari and,] on April 26, 2016,
           Appellant[] filed a timely notice of appeal. . . .

Trial Court Opinion, 7/26/16, at 1-3 (internal citations and some internal

capitalization omitted).

      Appellant raises one claim on appeal:

           Did not the lower court err in denying [Appellant’s] motion
           to dismiss pursuant to [18 Pa.C.S.A. § 110(1)(ii)] where
           [Appellant] had previously been convicted of an offense
           which arose from the same criminal episode in the same
           judicial district as the offense in the instant case?

Appellant’s Brief at 3.

      In interpreting 18 Pa.C.S.A. § 110, also known as the compulsory

joinder statute, “our standard of review is de novo, and our scope of review

is plenary.”     Commonwealth v. Fithian, 961 A.2d 66, 71 (Pa. 2008).

Penal statutes are to be strictly construed. See 1 Pa.C.S.A. § 1928(b)(1).

Further, we note that the following principles govern our interpretation of a

statute:

           When construing provisions utilized by the General
           Assembly in a statute, our primary goal is to ascertain and
           effectuate the intention of the General Assembly. Every
           statute shall be construed, if possible, to give effect to all its
           provisions. However, when the words of a statute are clear
           and free from all ambiguity, the letter of it is not to be
           disregarded under the pretext of pursuing its spirit. Words
           and phrases shall be construed according to the rules of
           grammar and according to their common and approved
           usage. In other words, if a term is clear and unambiguous,
           we are prohibited from assigning a meaning to that term
           that differs from its common everyday usage for the
           purpose of effectuating the legislature's intent. Additionally,
           we must remain mindful that the General Assembly does


                                         -3-
J-S23004-17


        not intend a result that is absurd, impossible of execution or
        unreasonable.

        It is axiomatic that the plain language of a statute is the
        best indication of the legislative intent that gave rise to the
        statute.

        Words and phrases shall be construed according to the rules
        of grammar and according to their common and approved
        usage; but technical words and phrases and such others as
        have acquired a peculiar and appropriate meaning or are
        defined in this part, shall be construed according to such
        peculiar and appropriate meaning or definition.

Commonwealth v. Giordano, 121 A.3d 998, 1003-1104 (Pa. Super. 2015)

(internal citations, quotations and brackets omitted).

      “The compulsory joinder statute is a legislative mandate that a

subsequent prosecution for a violation of a provision of a statute that is

different from a former prosecution, or is based on different facts, will be

barred in certain circumstances.”      Id., citing 18 Pa.C.S.A. § 110. As

amended in 2002, and relevant here, section 110 states:

        § 110. When prosecution barred                   by    former
        prosecution for different offense

        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in a
        conviction as defined in section 109 of this title (relating to
        when prosecution barred by former prosecution for same
        offense) and the subsequent prosecution is for:

            (i) any offense of which the defendant could have been
            convicted on the first prosecution;



                                     -4-
J-S23004-17


            (ii) any offense based on the same conduct or arising
            from the same criminal episode, if such offense was
            known to the appropriate prosecuting officer at the time
            of the commencement of the first trial and occurred
            within the same judicial district as the former
            prosecution unless the court ordered a separate trial of
            the charge of such offense[.]

18 Pa.C.S.A. § 110.

      Thus, section 110(1)(ii) contains four requirements that, if met,

preclude a subsequent prosecution for a different offense:

        (1) the former prosecution must have resulted in an
        acquittal or conviction;

        (2) the current prosecution is based upon the same criminal
        conduct or arose from the same criminal episode as the
        former prosecution;

        (3) the prosecutor was aware of the instant charges before
        the commencement of the trial on the former charges; and

        (4) the current offense occurred within the same judicial
        district as the former prosecution.

Fithian, 961 A.2d at 71-72.

      Also relevant to the case at bar is 42 Pa.C.S.A. § 1302. Section 1302

governs the jurisdiction and venue of traffic courts. As this Court has held,

“[i]n judicial districts with a designated and open traffic court. . . [Section]

1302. . . effectively carves out an exception to the normal operation of the

compulsory joinder rule.”     Commonwealth v. Perfetto, ___ A.3d ___,

2017 PA Super 281, at *13 (Pa. Super. 2017) (en banc). In relevant part,

Section 1302 provides:

        § 1302. Jurisdiction and venue


                                     -5-
J-S23004-17


        (a) General rule.--Except as set forth in subsection (a.1)
        or as otherwise prescribed by any general rule adopted
        pursuant to section 503 (relating to reassignment of
        matters), each traffic court shall have jurisdiction of all
        prosecutions for summary offenses arising under:

           (1) Title 75 (relating to vehicles).

           (2) Any ordinance of any political subdivision enacted
           pursuant to Title 75.

        (a.1) Traffic Court of Philadelphia.--

        (1) Except as otherwise prescribed by any general rule
        adopted pursuant to section 503, each traffic court under
        Subchapter B (relating to Traffic Court of Philadelphia) shall,
        at the direction of the President Judge of the Philadelphia
        Municipal Court, have jurisdiction of all prosecutions for
        summary offenses arising under:

           (i) Title 75.

           (ii) Any ordinance of any political subdivision enacted
           pursuant to Title 75.

                                     ...

        (b) Concurrent and exclusive jurisdiction.--The
        jurisdiction of a traffic court under this section shall be
        exclusive of the courts of common pleas and magisterial
        district judges, except that such jurisdiction shall be
        concurrent with the magisterial district judges whenever the
        traffic court is closed.

42 Pa.C.S.A. § 1302 (internal footnote omitted).

     Appellant pleaded guilty to his summary traffic violation in 2011, in the

Philadelphia Traffic Court; and, in 2011, Philadelphia had a “designated and

open traffic court” that had exclusive jurisdiction over Appellant’s summary




                                     -6-
J-S23004-17



traffic offense.2     Perfetto, 2017 PA Super 281, at *13; 42 Pa.C.S.A.

§ 1302(a.1)(1)(i) and (b). As this Court recently held in Perfetto:

         Section 1302 carves out an exception to compulsory joinder
         and directs that the summary traffic offense is within the
         exclusive jurisdiction of the traffic court. A prior disposition
         of a summary traffic offense in a traffic court does not bar
         the later prosecution of other criminal charges that arose in
         the same judicial district and at the same time as the
         summary traffic offense.

Perfetto, 2017 PA Super 281, at **20-21.

       The case at bar is controlled by Perfetto.          Simply stated, since

Appellant was charged with and pleaded guilty to the summary traffic

offense of careless driving in the Philadelphia Traffic Court – and, since the

Philadelphia Traffic Court had exclusive jurisdiction over the summary traffic

offense pursuant to 42 Pa.C.S.A. § 1302 – Appellant’s guilty plea to the

traffic offense did “not bar the later prosecution of [the] other criminal

charges that arose in the same judicial district and at the same time as the

summary traffic offense.”            Perfetto, 2017 PA Super 281, at *21.

Appellant’s claim on appeal thus fails.
____________________________________________


2
  We note that, in 2013, “[t]he Traffic Court of Philadelphia was subsumed
by [the] Traffic Division of the Philadelphia Municipal Court[.]” Perfetto,
2017 PA Super 281, at *15n.14. However, since Appellant pleaded guilty to
the summary traffic violation in the Philadelphia Traffic Court in 2011, the
2013 restructuring of the Philadelphia traffic court does not have any
bearing on the current appeal. Regardless, as this Court held in Perfetto,
the 2013 restructuring did not alter the fact that Philadelphia still possesses
“a designated and open traffic court” and that, in accordance with 42
Pa.C.S.A. § 1302, this traffic court still has exclusive jurisdiction over
summary traffic offenses. See Perfetto, 2017 PA Super 281, at *13-21.



                                           -7-
J-S23004-17



     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017




                                   -8-